

116 HR 4880 IH: Improving Helicopter Safety Act of 2019
U.S. House of Representatives
2019-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4880IN THE HOUSE OF REPRESENTATIVESOctober 28, 2019Mrs. Carolyn B. Maloney of New York (for herself, Mr. Nadler, Ms. Velázquez, Ms. Clarke of New York, Mr. Serrano, Mr. Engel, and Ms. Ocasio-Cortez) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 49, United States Code, to prohibit certain helicopter flights over major cities
			 with high population densities, and for other purposes.
	
 1.Short titleThis Act may be cited as the Improving Helicopter Safety Act of 2019. 2.Prohibition on certain flights over major cities (a)In generalChapter 447 of title 49 is amended by adding at the end the following:
				
					44741.Prohibition on certain flights over major cities
 (a)In generalNot later than 60 days after the date of enactment of this section, no person may operate a civil rotorcraft in covered airspace except as provided for under subsection (b).
						(b)Exceptions
 (1)Public health and safetyThe prohibition in subsection (a) shall not apply to a flight carried out for purposes of public health and safety, including—
 (A)law enforcement; (B)emergency response;
 (C)disaster response; (D)the provision of medical services; and
 (E)providing other services for the benefit of the general public, including flights carried out for research or for official purposes by a news organization.
 (2)Infrastructure maintenanceThe prohibition in subsection (a) shall not apply to a flight carried out for purposes heavy-lift operations in support of construction and infrastructure maintenance.
 (c)Covered airspace definedIn this section, the term covered airspace means the airspace directly over any city with a population over 8 million people and with a population density of over 25,000 people per square mile, including the airspace over any waterways considered within the limits of such city.
						. 
 (b)Conforming amendmentThe table of sections for chapter 447 of title 49 is amended by adding at the end the following:   44741. Prohibition on certain flights over major cities.. 3.Helicopter flight routes for major cities and surrounding areasNot later than 90 days after a city initially meets the requirements to be covered by the prohibition in section 44741 of title 49, United States Code (as added by section 2), the Administrator of the Federal Aviation Administration shall issue or update such regulations as are necessary to carry out the requirements of such section.
		4.Technical corrections
 (a)Section 44737Chapter 447 of title 49, United States Code, is amending by redesignating the second section 44737 (as added by section 581 of the FAA Reauthorization Act of 2018) as section 44740.
 (b)AnalysisThe analysis for chapter 447 of title 49, United States Code, is amended— (1)by striking the item relating to the second section 44737 (as added by section 581 of the FAA Reauthorization Act of 2018); and
 (2)by inserting after section 44739 the following:   44740. Special rule for certain aircraft operations.. (c)Special rule for certain aircraft operationsSection 44740 of title 49, United States Code, (as redesignated by subsection (a)) is amended—
 (1)in the heading, by striking the period at the end; (2)in subsection (b)(1), by striking (1) the second time it appears; and
 (3)in subsection (c)(2), by adding a period at the end. 